GRIFFIN, C.J.
R.H. contends on appeal that the neglect and exploitation charges against her are false and that the administrative judge’s findings of fact are not supported by competent substantial evidence. R.H. has supplied this court with her version of the events involving the alleged abuse against her ninety-six year old mother. Without a transcript of the proceedings below, however, R.H.’s challenge of the sufficiency of the evidence cannot be supported. Negron v. Unemployment Appeals Comm’n, 716 So.2d 858 (Fla. 5th DCA 1998); Sugrim v. Sugrim, 649 So.2d 936, 937 (Fla. 5th DCA 1995).
AFFIRMED.
COBB and HARRIS, JJ., concur.